United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2241
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Joshua Noel Paul

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the District of South Dakota - Aberdeen
                                   ____________

                             Submitted: May 11, 2020
                               Filed: July 31, 2020
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, MELLOY and SHEPHERD, Circuit Judges.
                             ____________

PER CURIAM.

     Joshua Paul pleaded guilty to conspiring to distribute a controlled substance,
21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A), and possessing a firearm during a
drug trafficking crime, 18 U.S.C. §§ 924(c)(1)(A) and 924(d). The district court1
sentenced him to 151 months’ imprisonment on the conspiracy conviction and a
mandatory consecutive 60 months’ imprisonment on the firearm conviction. He
challenges his sentence as substantively unreasonable. We affirm.

       Paul brought three pounds of methamphetamine from California to South
Dakota and distributed it through a conspiracy in which he held a leadership role.
When arrested, he was in a car with six pounds of methamphetamine and a 9mm
pistol. In his plea agreement, the government agreed to make a non-binding
recommendation to the court for a mandatory minimum 120-month sentence on the
conspiracy count. This agreement was based on a stipulated base offense level of 32
and a 2-level enhancement for the use of a firearm. The Presentence Investigation
Report (“PSR”) subsequently recommended an additional 4-level enhancement for
a leadership role in the conspiracy. Paul raised several objections to the PSR that
caused the district court to express doubt as to the applicability of a reduction for
acceptance of responsibility. The district court also suggested it might be appropriate
to reject the plea agreement or apply an enhancement for obstruction of justice.

       Ultimately, the district court delayed sentencing, and Paul withdrew most of
his objections. At sentencing, the district court applied an agreed-to 2-level
leadership enhancement as well as a reduction for acceptance of responsibility,
resulting in an advisory Guidelines range of 151–181 months on the conspiracy
conviction and a mandatory consecutive 60 months for the firearm offense. The court
imposed a bottom-of-the-range sentence.

      On appeal, Paul neither alleges procedural error with his sentence nor
challenges any Guidelines determinations. Rather, he argues his ultimate sentence


      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.

                                         -2-
was substantively unreasonable. In particular, he argues his sentence is greater than
necessary to accomplish the goals of federal sentencing in light of: (1) his “long,
steady work history,” (2) his “return[] to work even after periods of incarceration,”
(3) his lack of other drug convictions, (4) the passing of his stepfather shortly before
he began selling drugs in South Dakota, and (5) his desire to support his widowed
mother.

       We review the substantive reasonableness of a sentence pursuant to an abuse-
of-discretion standard. See Gall v. United States, 552 U.S. 38, 41 (2007). On appeal,
we apply a rebuttable presumption of reasonableness to sentences within the advisory
Guidelines range. See United States v. Bordman, 895 F.3d 1048, 1055 (8th Cir.
2018) (noting that the defendant “bears the burden of rebutting the presumption and
showing that his sentence should have been lower”). Paul presents nothing sufficient
to overcome the presumption in this case. Rather, he argues the district court should
have weighed the 18 U.S.C. § 3553(a) factors differently in determining what
sentence would satisfy the federal sentencing goals. Because district courts possess
“wide latitude to weigh the § 3553(a) factors in each case and assign some factors
greater weight than others in determining an appropriate sentence,” United States v.
Ritchison, 887 F.3d 365, 370 (8th Cir. 2018) (citation omitted), we find no abuse of
discretion.

      We affirm the judgment of the district court.
                      ______________________________




                                          -3-